COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-501-CV

WILLIAM EMMANUEL GLENN HARTFIELD	APPELLANT



V.



TATIA LYNETTE HARTFIELD	APPELLEE



----------

FROM THE 233RD DISTRICT COURT 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On May 13, 2009, we notified appellant that his brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
Tex. R. App. P.
 38.6(a).  We further notified appellant that, in accordance with 
Tex. R. App. P.
 42.3(b), this appeal could be dismissed for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court on or before May 26, 2009, a motion reasonably explaining the failure to file a brief and the need for an extension.  
See 
Tex. R. App. P.
 10.5(b), 38.8(a)(1).  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a), 42.3(b), 43.2(f).



PER CURIAM 		





PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.



DELIVERED:  June 11, 2009

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.